321 F.2d 533
The SPERRY AND HUTCHINSON COMPANY et al., Petitioners,v.UNITED STATES DISTRICT COURT FOR the SOUTHERN DISTRICT OF CALIFORNIA, Respondent.
No. 18742.
United States Court of Appeals Ninth Circuit.
July 23, 1963.

Adams, Duque & Hazeltine, Lawrence T. Lydick, J. Lane Tilson, Nat Rosin, Los Angeles, Cal., for petitioners.
Ely, Kadison & Quinn, Stuart Kadison, Los Angeles, Cal., for respondent.
Before CHAMBERS, BARNES and KOELSCH, Circuit Judges.
PER CURIAM.


1
We hold that petitioners were entitled to the ten days notice of the hearing here in controversy pursuant to 11 U.S.C. § 94, sub. a(8) plus three days extra for mailing as provided by Rule 6(e) of the Federal Rules of Civil Procedure and that they are still entitled to it.


2
Otherwise, in our judgment, the rather abrupt commencement of the hearing is not subject to review here at this time on an application for a writ. Obviously it is not contemplated by the bankruptcy act that petitions for fees should be desultorily handled, but even though we must not order it, petitioners should have had a reasonable time to get ready.


3
We assume that the issuance of a writ will be unnecessary, once the district court is advised of this court's views, and that petitioners will have had ample time to prepare their defense when proper notice has been given them.